This opinion is subject to revision before final
                   publication in the Pacific Reporter.

                               2017 UT 15

                                 IN THE
      SUPREME COURT OF THE STATE OF UTAH

                FRIENDS OF GREAT SALT LAKE, et al.,1
                            Appellants,
                                    v.
        UTAH DEPARTMENT OF NATURAL RESOURCES, et al.,2
                         Appellees,
                                   and
            GREAT SALT LAKE MINERALS CORPORATION,
                     Intervenors/Appellees.

                             No. 20131050
                         Filed March 15, 2017


                          On Direct Appeal


                     Third District, Salt Lake
                 The Honorable Deno G. Himonas
                         No. 080902785




 1 The other appellants are Utah Waterfowl Association, National
Audubon Society, Audubon Society of Utah, including
Bridgerland Audubon Society, Great Salt Lake Audubon Society,
Red Cliffs Audubon Society, Wasatch Audubon Society, Utah
Chapter of the Sierra Club, League of Women Voters of Salt Lake,
League of Women Voters of Utah, Utah Airboat Association, and
Utah Rivers Council.
 2 The other appellees are the Executive Director of the Utah
Department of Natural Resources, in his official capacity, Utah
Division of Forestry, Fire and State Lands, and the Director of the
Division of Forestry, Fire, and State Lands, in his official capacity.
       FRIENDS OF GREAT SALT LAKE v. UTAH DEP‘T OF NAT. RES.
                        Opinion of the Court


                               Attorneys:
     Joro Walker, Charles R. Dubuc, Salt Lake City, for appellants
Sean D. Reyes, Att‘y Gen., Brent A. Burnett, Fredric J. Donaldson,
Norman K. Johnson, Michael S. Johnson, Douglas J. Crapo, Assist.
     Att‘ys Gen., for appellees Utah Dep‘t of Nat. Res., et al.
  Steven J. Christiansen, David C. Reymann, Cheylynn Hayman,
 Megan J. Houdeshel, Salt Lake City, for appellee Great Salt Lake
                          Minerals Corp.


  ASSOCIATE CHIEF JUSTICE LEE authored the opinion of the Court,
in which CHIEF JUSTICE DURRANT, JUSTICE DURHAM, JUDGE VOROS,
                and JUDGE CHRISTIANSEN joined.
       Having recused themselves, JUSTICE HIMONAS and JUSTICE
      PEARCE do not participate herein; Court of Appeals Judges
        J. FREDERIC VOROS and MICHELE M. CHRISTIANSEN sat.


 ASSOCIATE CHIEF JUSTICE LEE, opinion of the Court:
  ¶1 This case involves a series of legal challenges to the
decision of the Division of Forestry, Fire and State Lands
(Division) granting a mining lease covering a small portion of the
Great Salt Lake. Plaintiffs-appellants, collectively known as
Friends of Great Salt Lake (Friends), sought to halt the lease in
various requests and petitions submitted to the Division or to the
Utah Department of Natural Resources (Department). The
agencies rejected them all. Friends then challenged those
rejections in the district court. And in the district court
proceedings Friends also sought leave to amend its complaint to
raise additional constitutional and statutory arguments.
 ¶2 The district court affirmed the rejection of Friends‘ requests
and petitions, denied in part Friends‘ attempt to amend its3



 3 ―Friends of Great Salt Lake‖ is singular in the sense that a legal
entity is an ―it.‖ See BRYAN A. GARNER ET AL., THE REDBOOK: A
MANUAL ON LEGAL STYLE 148 (2d ed. 2006) (in providing an
                                                      (continued…)

                                  2
                             2017 UT 15
                       Opinion of the Court

complaint, and later dismissed the remaining arguments on
summary judgment. Friends filed this appeal. It alternatively
sought extraordinary relief in this court. We affirm in large part.
And we deny Friends‘ request for extraordinary relief. Yet we
reverse on one narrow question: We conclude that the Division
was required to engage in ―site-specific planning‖ as a
prerequisite to the issuance of the record of decision approving
the lease application in question, see UTAH ADMIN. CODE r. 652-90-
300(2) (2007), and remand to allow the Department to decide on
the appropriate remedy for the failure to perform such planning.
                                   I
                                  A
  ¶3 In 1996, the Division created a resource management plan
for the Great Salt Lake. This ―Mineral Leasing Plan for the Great
Salt Lake‖ divided the lake into four leasing zones, with lands in
all zones foreclosed from leasing until nominated by outside
parties. The first zone—and the only one relevant here—was
labeled ―Open.‖ This designation meant that ―[n]o significant
resource conflicts [were] identified.‖ It also indicated that the area
would be ―[o]pen to hydrocarbon or mineral salt leasing with
standard lease stipulations for Great Salt Lake environments.‖
 ¶4 One year later, the Division began the process of
developing a comprehensive management plan for the Great Salt


example of pronoun agreement, stating that a company is an ―it‖).
We treat it as such in this opinion, while recognizing that the term
may appear to be plural, particularly to the extent it has been used
in this litigation as a collective shorthand encompassing not just
Friends of Great Salt Lake, but other plaintiffs-appellants (Utah
Waterfowl Association, National Audubon Society, Audubon
Society of Utah, Bridgerland Audubon Society, Great Salt Lake
Audubon Society, Red Cliffs Audubon Society, Wasatch Audubon
Society, Utah Chapter of the Sierra Club, League of Women
Voters of Salt Lake, League of Women Voters of Utah, Utah
Airboat Association, and Utah Rivers Council).




                                  3
     FRIENDS OF GREAT SALT LAKE v. UTAH DEP‘T OF NAT. RES.
                       Opinion of the Court

Lake, a process that included re-examining the previous year‘s
mineral leasing plan. From 1998 to 1999, the Division invited
public participation in formulating the new comprehensive
management plan and received comments from interested parties,
including some members of Friends. In 2000, the Division enacted
a comprehensive management plan, which also incorporated the
1996 resource management plan.
  ¶5 Seven years later, in February 2007, the Great Salt Lake
Minerals Corporation (Corporation) nominated 23,000 acres for
lease. This land fell under the ―Open‖ zone of the resource
management plan. In April, the Division invited the public to
comment on what stipulations and restrictions should be applied
to the lease. Numerous comments were submitted, including from
Friends. In May, the Division opened up the nominated acreage to
competitive bids. The Corporation‘s bid was accepted.
  ¶6 In early July 2007, the Division released a record of decision
detailing the grounds for its decision to grant the Corporation the
lease. And the Division concluded that granting the lease would
not violate the comprehensive management or mineral leasing
plans.
                                  B
  ¶7 Friends made three parallel, simultaneous attempts to halt
approval of the Corporation‘s mining lease on the Great Salt Lake:
(1) it petitioned the Department for ―consistency review‖ of the
Division‘s record of decision regarding the lease, asserting that
the decision ran afoul of the state public trust doctrine and the
Division‘s planning regulations; (2) it filed a request for agency
action with the Division‘s director, asking the Division to ―redo‖
its analysis or ―undertake site-specific analysis‖ in furtherance of
the Division‘s responsibilities to protect the public trust, and to
determine how the leases should be changed and ―implement
those changes,‖ Request for Agency Action at 3; and (3) it petitioned
the Division for an agency declaratory order ―on the correct




                                 4
                             2017 UT 15
                        Opinion of the Court

applicability‖ of article XX, section 1 of the Utah Constitution,4
Utah Code section 65A-10-1(1),5 and the Division‘s Sovereign
Land Management Planning regulation6 relating to the Division‘s
record of decision.
  ¶8 In January 2008, the Division‘s Director and the
Department‘s Executive Director consolidated the request and
two petitions and issued a single agency order denying all three.
The petition for consistency review and request for agency action
were denied on the ground that Friends wasn‘t a party to the lease
application; the order concluded that the Utah Administrative
Procedures Act (UAPA) prevents non-parties from intervening in
informal adjudications. The petition for a declaratory order was
denied for three reasons: (1) granting it would substantially
prejudice the Corporation‘s rights without its consent, (2) the
petition improperly relied on disputed facts, and (3) the petition
sought a declaratory order on what was not yet an executed
contract. But the directors stayed the execution of the lease to give
Friends a chance to request an amendment to the 2000
comprehensive management plan.
  ¶9 Friends responded in three ways. First, Friends petitioned
the Division to amend the comprehensive management plan
based on the same arguments it had put forth in its previous


 4 ―All lands of the State . . . are declared to be the public lands of
the State; and shall be held in trust for the people, to be disposed
of as may be provided by law, for the respective purposes for
which they have been or may be granted, donated, devised or
otherwise acquired.‖ UTAH CONST. art. XX, § 1.
 5 ―The division is the management authority for sovereign lands,
and may exchange, sell, or lease sovereign lands but only in the
quantities and for the purposes as serve the public interest and do
not interfere with the public trust.‖ UTAH CODE § 65A-10-1(1).
 6  UTAH ADMIN. CODE r. 652-90 (entitled ―Sovereign Land
Management Planning‖; ―set[ting] forth the planning procedures
for natural and cultural resources on sovereign land as required
by law,‖ id. r. 652-90-200).



                                  5
     FRIENDS OF GREAT SALT LAKE v. UTAH DEP‘T OF NAT. RES.
                        Opinion of the Court

petitions and request. Second, it appealed the directors‘ denial of
the initial petitions and request to district court.7 Finally, Friends
sought a stay of the issuance of the lease to the Corporation.
  ¶10 The Division‘s director denied the request to amend the
comprehensive management plan amendment under Utah
Administrative Code Rule XXX-XX-XXXX (2007), a rule requiring
―unforeseen circumstances‖ to sustain an amendment to a
comprehensive management plan. In the director‘s view, Friends
had identified no ―unforeseen circumstances‖ that were not
addressed in the original comprehensive management plan;
instead Friends put forth only its disagreements with the plan.
The director also noted that the 2000 comprehensive management
plan would be reviewed in 2010 and invited Friends to participate
in that process.
  ¶11 The Division also denied Friends‘ stay request. It
concluded that construction could not occur until the Corporation
received a Clean Water Act permit authorizing development.
  ¶12 The Division executed the lease with the Corporation a day
later. And one month after that, the Department‘s Executive
Director affirmed the Division director‘s denial of the plan
amendment and lease stay requests.
  ¶13 Friends responded by amending its complaint in the
district court. The amended complaint sought judicial review of
the denial of the petition to amend the comprehensive
management plan. At that point the Corporation moved to
intervene in the district court proceedings. That motion was
granted, and the Corporation thereafter filed a motion for partial
summary judgment on the claims related to the two original
petitions and the request (a motion echoed by the Division a few



 7  Friends also sought a direct appeal and petitioned this court
for extraordinary relief. We dismissed for lack of jurisdiction and
failure to exhaust avenues for judicial review in the district court.
Friends of Great Salt Lake v. Utah Dep’t of Nat. Res. (Friends I), 2010
UT 20, ¶ 25, 230 P.3d 1014.



                                  6
                            2017 UT 15
                       Opinion of the Court

months later). Friends then filed a cross-motion for partial
summary judgment.
  ¶14 The district court granted the partial summary judgment
motions of the Corporation and the Division and denied the cross-
motion filed by Friends. In so doing the court affirmed the
directors‘ decision, rejecting Friends‘ original petitions and
request on several grounds. First, the district court rejected
Friends‘ argument that it was entitled to challenge the record of
decision as an ―interested part[y]‖ commenting on a site-specific
plan under Utah Code section 65A-2-4(1). In so doing, the court
found that the record of decision proceeding was an adjudication,
not a proceeding involving a ―state land management plan[]‖
under section 65A-2-4(1).8 And because Friends was not a party to
the Corporation‘s lease application to the Division, the court
concluded that it lacked authority to file a petition for consistency
review.9
  ¶15 The court also concluded that the Division‘s rules don‘t
allow non-parties to a lease to collaterally challenge lease
decisions. And it held that the request for agency action failed on



 8 The district court held that the record of decision ―proceedings
concerned the lease application under the existing state
management plans—the [Mineral Leasing Plan], a resource plan,
and the . . . comprehensive management plan. . . . The [record of
decision] was an adjudicatory and not [a] planning decision.‖
Memorandum Decision and Ruling, at 5 (Sept. 10, 2010).
 9  Friends‘ petition for consistency review sought review of the
record of decision ―for consistency with Utah‘s Public Trust
Doctrine and with the Division‘s Sovereign Land Management
Planning regulation.‖ Petition for Consistency Review, at 1 (July 23,
2007). ―Consistency Review‖ involves a petition to review ―the
division action for consistency with statutes, rules, and policy‖
filed by ―any party aggrieved by a division action directly
determining the rights, obligations, or legal interests of specific
persons outside of the division.‖ UTAH ADMIN. CODE r. 652-9-100
& -200(1).



                                 7
     FRIENDS OF GREAT SALT LAKE v. UTAH DEP‘T OF NAT. RES.
                       Opinion of the Court

that basis. Because intervention is not allowed in informal
adjudications under Utah Code section 63G-4-203(g), moreover,
the court rejected Friends‘ attempt at intervention in the informal
adjudication. Finally, the court noted that UAPA prevents an
agency from issuing a declaratory order if (1) the order is based
on disputed facts; or (2) the order would substantially prejudice a
party‘s rights without its consent. See UTAH CODE § 63G-4-503.
And the court dismissed the declaratory judgment claim because
it found both disputed facts and a likelihood of substantial
prejudice, especially given that the order sought by Friends
challenged existing leases the Corporation had held for years.
  ¶16 Friends responded by moving to amend its complaint a
second time. In this proposed second amended complaint, Friends
sought to challenge the Division‘s record of decision. It also
sought to assert claims under the public trust doctrine, for breach
of fiduciary duty, and for infringement of its alleged
constitutional rights—under the federal Due Process Clause, the
Open Courts Clause of the Utah Constitution, and the Separation
of Powers Clause of the Utah Constitution. In addition, Friends
also sought declaratory judgments that (1) the comprehensive
management plan didn‘t require the Division approve the
Corporation‘s lease if it was in compliance; (2) Friends is entitled
to direct judicial review of the record of decision; and (3) the
record of decision violates the public trust doctrine.
  ¶17 The district court refused to allow the amended complaint
to the extent it sought to assert constitutional claims (due process,
open courts, separation of powers) or a declaratory judgment
claim recognizing a right to direct judicial review of the record of
decision. It did so on the ground that those claims weren‘t
preserved in the proceedings before the Division and because
UAPA doesn‘t allow direct judicial review of a record of decision.
For these reasons the district court found that the proposed




                                 8
                            2017 UT 15
                       Opinion of the Court

amendments would be ―futile.‖ Memorandum Decision, at 6. (June
9, 2011).10
  ¶18 In addition, the district court found it ―axiomatic that
‗[o]nly those issues that were brought to the factfinder‘s attention
at the administrative level may be litigated in the de novo review
in the district court.‘‖ Id. (quoting Taylor-West Weber Water
Improvement Dist. v. Olds, 2009 UT 86, ¶ 12, 224 P.3d 709). Thus,
the district court held that the constitutional claims are ―deemed
waived and may not be raised for the first time on appeal.‖
Memorandum Decision, at 6 (June 9, 2011).11 It also reached a
similar conclusion as to Friends‘ attempt to challenge the record of
decision through a declaratory judgment claim. It held that it
lacked jurisdiction to review the record of decision on a
declaratory judgment claim.
  ¶19 Initially, the court allowed Friends to amend its complaint
to add the other claims (public trust, fiduciary duty, and
declaratory judgments that the comprehensive management plan
isn‘t controlling and the record of decision violates the public



 10 See Jensen v. IHC Hosps., Inc., 2003 UT 51, ¶ 139, 82 P.3d 1076
(holding that rule 15(a) of our rules of civil procedure ―does not
require that leave be given ‗if doing so would be futile‘‖ (citation
omitted)).
 11  The district court also considered the standards set forth in
our caselaw for leave to amend under civil rule 15(a). See, e.g.,
Daniels v. Gamma W. Brachytherapy, LLC, 2009 UT 66, ¶ 58, 221 P.3d
256 (holding that grounds for denying a motion to amend a
complaint include a finding that the requested amendment is
―untimely, unjustified, [or] prejudicial‖). Under these standards,
the court noted its ―concern that Friends has not satisfied the
justification and timeliness factors.‖ Memorandum Decision (June 9,
2011), at 5. But because the Corporation had not addressed these
factors in its opposition to the motion to amend, and because
Friends didn‘t have ―the opportunity to respond to the concerns
raised by the Court,‖ the court ultimately ―presume[d] that the . . .
factors ha[d] been satisfied.‖ Id.



                                 9
     FRIENDS OF GREAT SALT LAKE v. UTAH DEP‘T OF NAT. RES.
                       Opinion of the Court

trust). But it ultimately reversed course. After further briefing and
a motion to dismiss, the district court concluded that it lacked
subject matter jurisdiction over these claims as well. Minute Entry
Ruling, at 1 (April 10, 2012).
  ¶20 The district court concluded that its jurisdiction in this
proceeding was limited to review of the underlying informal
adjudication. Because Friends sought a collateral attack on the
underlying adjudication, the court concluded that it lacked
jurisdiction. And it dismissed the remaining claims on that basis.
  ¶21 A period of inactivity ensued. This led the district court to
issue an order to show cause demanding that the parties explain
why the case shouldn‘t be dismissed for failure to prosecute.
Friends then moved for partial summary judgment on its
remaining claim—the challenge to the denial of its attempt to
have the 2000 comprehensive management plan amended. Shortly
thereafter the Division adopted new comprehensive management
and mineral leasing plans. With that in mind, the district court
dismissed Friends‘ final claim as moot since the new plans
superseded the 2000 plan that Friends was petitioning the
Division to alter. Friends then filed a timely appeal.
                                  II
  ¶22 Friends‘ appeal presents three sets of issues: (1) whether
the district court erred in affirming the directors‘ order rejecting
Friends‘ petition for consistency review, request for agency action,
and petition for an agency declaratory order; (2) whether the
district court erred in denying Friends‘ attempt to amend its
complaint and in dismissing its remaining claims on summary
judgment; and (3) whether the district court erred in holding that
Friends‘ appeal of the denial of its request to amend the 2000
comprehensive management plan was moot.
  ¶23 We reverse the dismissal of the petition for consistency
review (to a limited extent) but affirm on all other issues. We also
deny Friends‘ collateral petition for extraordinary writ.




                                 10
                             2017 UT 15
                       Opinion of the Court

        A. Petition for Consistency Review, Request for Agency
                 Action, and Petition for Declaratory Order
  ¶24 Friends asserted three challenges to the lease in late July
2007. First, it filed a request for agency action with the Division‘s
Director. Second, Friends filed a petition for a declaratory order
with the Division‘s director. And third, it filed a petition for
consistency review with the Executive Director of the Department.
The directors jointly denied all three, and the district court upheld
the denial. We affirm with respect to Friends‘ request for agency
action and petition for declaratory order, but we reverse (to a
limited extent) the dismissal of the petition for consistency review.
1.     Petition for Consistency Review
  ¶25 In its petition for ―consistency review‖ Friends alleged that
the Division failed to engage in ―site-specific planning‖ as
required under governing regulations. That petition was denied
by both the Department and the district court on statutory
standing grounds. Both the Department and the district court
concluded that the record of decision amounted to only an
informal adjudication, to which Friends was not a party, and thus
that Friends lacked statutory standing to challenge it. See UTAH
CODE § 65A-1-4(4)(a). In so concluding, the Department and the
district court rejected Friends‘ assertion that the record of decision
necessarily encompassed ―site-specific planning‖ by the Division
under Utah Administrative Code Rule 652-90-300(2).
  ¶26 Friends challenges these determinations on this appeal. It
asserts that the Division was required to engage in site-specific
planning under the governing regulations. And it accordingly
concludes that the district court erred in dismissing its petition for
consistency review on statutory standing grounds.
  ¶27 We agree and reverse—in part. First, we consider the
threshold question whether the Division was required to engage
in site-specific planning under the applicable provisions of the
Utah Administrative Code. On this issue, we agree with Friends
and reject the district court‘s (and the Department‘s) analysis. We
hold that the applicable rules triggered an obligation of site-
specific planning by the Division under the circumstances of this
case. Second, we assess Friends‘ standing under the governing

                                 11
      FRIENDS OF GREAT SALT LAKE v. UTAH DEP‘T OF NAT. RES.
                       Opinion of the Court

rules as we interpret them. And we conclude that Friends has
standing to pursue its petition for consistency review to a limited
degree—to the extent its petition challenges the Division‘s refusal
to engage in site-specific planning, but not to the extent it involves
a decision to approve the lease sought by the Corporation.
   a. The Governing Rules
  ¶28 The Division, the Department, and the district court
concluded that governing regulations did not require site-specific
planning in connection with the lease application. That
determination presents a question of law—concerning the
interpretation of governing regulations. We address that question
de novo, yielding no deference to the agency‘s or district court‘s
decision. See Ellis–Hall Consultants v. Pub. Serv. Comm’n, 2016 UT
34, ¶¶ 29–33, 379 P.3d 1270 (identifying separation of powers
concerns and other reasons for affording no deference to agency
interpretations of regulations).
  ¶29 The governing provision of the Administrative Code states
that ―[s]ite specific planning shall be initiated . . . by . . . an
application for a sovereign land use, or . . . the identification by
the division of an opportunity for commercial gain in a specific
area.‖ Id. r. 652-90-300(2) (2007).12 The ―shall‖ formulation
indicates mandatory action. Thus, this provision requires site-



 12  All citations are to the 2007 version of the Administrative
Code. That is the version that was in place at the time of the
actions at issue on this appeal. And we find no basis for crediting
subsequent amendments, such as the provision requiring that site-
specific planning be completed only ―[i]n the absence of a
comprehensive management plan or a resource management
plan. . . .‖ UTAH ADMIN. CODE r. 652-90-300(3) (2016). The
Corporation urges us to give this amendment retroactive effect on
the ground that it merely clarifies the meaning of the original
regulation. But we have repudiated that as a basis for rebutting
the presumption against retroactivity. See Waddoups v. Noorda,
2013 UT 64, ¶ 9, 321 P.3d 1108. And we reject the Corporation‘s
argument on that basis.



                                 12
                             2017 UT 15
                       Opinion of the Court

specific planning each time the Division identifies an opportunity
for commercial gain or receives an application for a sovereign
land use. And there is nothing in the rule that limits this
requirement or provides exceptions to it.
  ¶30 That provision was implicated here. The Corporation
submitted an application to the Division ―propos[ing] to lease . . .
sovereign land located‖ in the Great Salt Lake in order ―to expand
[its] mineral operations.‖ Corporation’s Brief Addendum G at 2. And
upon receipt of the Corporation‘s application, the Division
became aware of an opportunity for commercial gain. See UTAH
ADMIN. CODE r. 652-30-400 (requiring the Division to ―receive at
least fair market value for surface leases‖); id. r. XXX-XX-XXXX(3)
(requiring the Division to obtain a royalty of at least $10,000 for
mineral leases within the Great Salt Lake). The application for the
lease was also an application for a sovereign land use. See id.
r. 652-3-300 (―Application for the . . . use of sovereign lands or
resources, shall be on forms provided by the division.‖); id. r. 652-
3-400 (―Until a division executed . . . lease, permit, or right is
delivered or mailed to the successful applicant, applications for
the . . . use of sovereign lands or resources shall not convey or vest
the applicant with any rights.‖). Thus, although either of the
conditions identified in rule 652-90-300 is sufficient to trigger the
Division‘s responsibility to conduct site-specific planning, both
occurred in this case. And site-specific planning was accordingly
required.
  ¶31 The Corporation points to two provisions of the
administrative code in support of its contrary conclusion. But we
find neither sufficient to undermine our view of rule 652-90-300.
The first provision cited by the Corporation provides that ―[o]ne
or more of the following plans . . . shall be implemented‖ for
sovereign land: ―(1) Comprehensive management plans; (2) Site-
Specific plans; (3) Resource plans.‖ Id. r. 652-90-200. In the
Corporation‘s view the ―[o]ne or more of the following‖
formulation implies that the completion of one of these forms of
planning obviates any need to engage in any other. And because
the Division has already implemented a comprehensive
management plan and a resource plan for the Great Salt Lake, the
Corporation claims that any requirement of site-specific planning


                                 13
     FRIENDS OF GREAT SALT LAKE v. UTAH DEP‘T OF NAT. RES.
                        Opinion of the Court

is obviated under rule 652-90-200. Yet we find no tension between
this provision and rule 652-90-300. The latter, as noted, requires
site-specific planning to be ―initiated . . . by . . . an application for
a sovereign land use, or . . . the identification by the division of an
opportunity for commercial gain in a specific area.‖ Id. r. 652-90-
300(2). And the former rule does not indicate that only one plan is
required. It says that ―[o]ne or more‖ of the listed types of plans is
required, and the ―or more‖ formulation leaves open the
possibility that multiple plans may be required.
   ¶32 The structure of the rules reinforces this conclusion. Rule
652-90-200 is followed immediately by rule 65-90-300, and the
latter sets forth circumstances in which each of the different types
of plans must be initiated. Id. r. 652-90-300 (―[C]omprehensive
planning process is initiated by the designation of a planning unit
. . . . Site-specific planning shall be initiated either by (a) an
application for a sovereign land use, or (b) the identification . . . of
an opportunity for commercial gain in a specific area . . . .
Resource management planning is initiated by identification . . . of
a need for such a plan.‖). Thus, only one type of planning may
well be required in certain circumstances. But in other
circumstances more than one plan will be necessary. The number
and type of plans required is dictated by the occurrence of
triggering events set forth in rule 652-90-300. Here there was an
event triggering the requirement of site-specific planning. And
under the rules it is irrelevant that a comprehensive management
plan and a resource plan had already been implemented, as those
plans were triggered by other events.
  ¶33 The second provision cited by the Corporation provides
that ―[a]ll requests for agency adjudications are initially
designated as informal adjudications,‖ and that ―[r]equests for
action include applications for leases, permits, easements . . . and
any other disposition of resources.‖ Id. r. 652-8-200. The
Corporation reads this rule to mean that a request for a lease
requires only an informal adjudication. Under the Corporation‘s
view, the lease in this case triggered only an informal adjudication
and thus cannot require a site-specific plan. But this reading
would effectively nullify the regulatory requirement that site-
specific planning ―shall be initiated‖ when ―an application for a


                                   14
                            2017 UT 15
                       Opinion of the Court

sovereign land use‖ is received by the Division. See id. r. 652-90-
300(2)(a).
  ¶34 If an ―application for leases, permits, easements‖ or ―other
disposition of resources,‖ id. r. 652-8-200, never requires site-
specific planning, then the terms of rule 652-90-300(2) will never
be implicated: An ―application for a sovereign land use,‖ id.
r. 652-90-300(2)(a), would never trigger a site-specific planning
obligation.13 That cannot be. Such an interpretation ―runs afoul of
the settled canon of preserving independent meaning for all
[regulatory] provisions.‖ VCS, Inc. v. Utah Cmty. Bank, 2012 UT 89,
¶ 18, 293 P.3d 290. We reject the Corporation‘s argument on that
basis.
   b. Standing
  ¶35 Our interpretation of the governing rules forecloses the
district court‘s basis for concluding that Friends lacks standing to
pursue its petition for consistency review. Because the Division
was required to engage in site-specific planning, we cannot
endorse the district court‘s determination that the record of
decision did not logically encompass a refusal to engage in such
planning. Instead we must consider the record of decision on its
face—to assess whether and to what extent it addressed matters
that Friends has standing to challenge.
  ¶36 In so doing, we agree with Friends in part. On one hand,
we do not view the record of decision as a reflection of a site-
specific planning decision by the Division. So we reject Friends‘
position that it had standing to challenge the record of decision in
its entirety. And we note that there are aspects of the record of



 13 As a practical matter, it appears that every application for a
sovereign land use would take the form of an application for a
lease, an easement, or at least a permit. See BLACK‘S LAW
DICTIONARY (9th ed. 2009) (defining ―permit‖ as ―[a] certificate
evidencing permission; a license‖ (emphasis added)). And the
Corporation has not demonstrated any type of sovereign land use
application that would take a different form.



                                15
      FRIENDS OF GREAT SALT LAKE v. UTAH DEP‘T OF NAT. RES.
                       Opinion of the Court

decision that Friends lacks standing to challenge—in particular,
the decision to grant the Corporation‘s lease application. On the
other hand, we find in the record of decision a final agency action
that Friends does have standing to challenge. To the extent
Friends is challenging the agency‘s decision that no further
planning was required, we hold that Friends has standing to
pursue its petition for consistency review. And we reverse and
remand to allow for further proceedings on that narrow question.
  ¶37 The threshold question here concerns the proper
interpretation of the record of decision. Friends claims that the
record of decision ―represents the culmination of th[e] planning
effort‖ required by the Administrative Code. Friends’ Brief at 26–
27. And because Friends views the Division‘s analysis of the
Corporation‘s lease application as site-specific planning, it claims
that it has standing to challenge the record of decision in its
entirety in its petition for consistency review.
  ¶38 We view the matter differently. We concede that the
Division‘s analysis of the question whether to grant the lease to the
Corporation was to some degree site-specific.14 The record of
decision reflects the Division‘s public trust analysis, consultation
with experts, tour of the site, interviews with local workers about
how the area was used by wildlife, analysis of lake resources, and
assessment of the degree of conformity with the Mineral Leasing
Plan. And on each of those questions, the Division‘s analysis was
to a large degree site-specific. But the question presented is not
whether the Division engaged in site-specific analysis; it is
whether it engaged in ―site-specific plan[ning].‖ UTAH ADMIN.
CODE r. 652-90-200(3). And we find no basis in the record or in
governing law for the conclusion that the Division‘s actions
amounted to site-specific planning.




 14    For instance, Friends notes that ―the Division toured the site
. . . [and conducted] informal interviews . . . with the workers [to]
garner[] some information on wildlife use of the area.‖ Friends’
Reply Brief at 10.



                                 16
                            2017 UT 15
                       Opinion of the Court

  ¶39 The record undermines Friends‘ assertion that the Division
was engaged in site-specific planning. We find only two
references to planning in the record. Both are to plans (expressly
denominated as such) that predated the Division‘s record of
decision—the comprehensive management plan and the mineral
leasing plan. The record of decision, moreover, expressly
disclaims that the Division is engaged in any site-specific
planning.
  ¶40 To a large extent, the record of decision is merely a
reflection of an informal adjudication approving the Corporation‘s
lease. And Friends lacks standing to challenge that informal
adjudication.
  ¶41 Only ―[a]n aggrieved party to a final action by the director
[of the Division] may appeal that action to the executive director
of the Department of Natural Resources.‖ UTAH CODE § 65A-1-
4(4)(a). And Friends lacks statutory standing to challenge the lease
decision because it was not a party to the agency‘s informal
adjudication. By statute, a ―party‖ to an adjudication includes
only ―the agency or other person commencing an adjudicative
proceeding, all respondents, all persons permitted by the
presiding officer to intervene in the proceeding, and all persons
authorized by statute or agency rule to participate as parties in an
adjudicative proceeding.‖ Id. § 63G-4-103(1)(f). Friends cannot
qualify as a party under this definition—it wasn‘t the ―agency or
other person commencing an adjudicative proceeding,‖ it wasn‘t a
respondent, it wasn‘t authorized by statute or rule to participate,
and it didn‘t seek to convert the informal adjudication into a
formal one and seek to intervene. See id. 63G-4-203(1)(g)
(prohibiting intervention in informal adjudications unless
required by federal or state law).
  ¶42 But that conclusion is not the end of the road for Friends.
Because the Division was legally required to engage in site-
specific planning in these circumstances, the record of decision
did render a final agency action beyond the decision to grant the
lease (via an informal adjudication): The Division concluded
(implicitly but erroneously) that it was not required to engage in
any site-specific planning as a result of the Corporation‘s lease


                                17
     FRIENDS OF GREAT SALT LAKE v. UTAH DEP‘T OF NAT. RES.
                       Opinion of the Court

application. And Friends has standing to the limited extent that it
is seeking to challenge that decision.
  ¶43 By rule ―any party aggrieved by . . . a division action‖ has
standing to petition for consistency review of any final action that
―directly determin[es] the rights, obligations, or legal interests of
specific persons outside of the division.‖ UTAH ADMIN. CODE
r. 652-9-200(1). And a party is ―aggrieved‖ and thus has standing
if it can show that it has suffered a particularized injury in fact
that is traceable to the agency action and redressable by a decision
in its favor. See Utah Chapter of the Sierra Club v. Utah Air Quality
Bd., 2006 UT 74, ¶¶ 19–23, 148 P.3d 960.
  ¶44 Friends has established its standing to challenge the
Division‘s conclusion that it was not required to conduct
additional planning prior to adjudicating the Corporation‘s lease
application under the above standards. That decision was a final
one. And the decision to decline to engage in site-specific
planning was a step that led to the determination of the legal
interests of the Corporation. Friends, moreover, has adequately
established that it was aggrieved by the Division‘s action.
Throughout the proceedings, Friends has identified a
particularized injury arising from the Division‘s failure to comply
with its own planning obligations—namely the impact of the
approved lease on its members‘ recreational and aesthetic
interests in the leased land.
  ¶45 To this limited extent we find that Friends has standing to
pursue its petition for consistency review. Yet we underscore the
limited nature of our decision. The record of decision
encompasses two agency actions: (a) a final decision by the
Division that it had fulfilled its planning obligations under
controlling regulations and (b) an informal adjudication of the
Corporation‘s lease application. Friends has standing only to
challenge the first of these two decisions. And we reverse and
remand to allow it to pursue its petition on only that issue.
  ¶46 On remand the question for the Department will be the
appropriate remedy for the failure to engage in the required site-
specific planning. Thus, we are not opening the door to a
challenge by Friends of the merits of the decision to approve the


                                 18
                            2017 UT 15
                       Opinion of the Court

Corporation‘s lease application. We conclude only that the record
of decision as it stands does not engage in site-specific planning as
required by governing regulations. And we leave it to the
Department in the first instance to decide on the appropriate
remedy for that omission.15
2. Request for Agency Action
  ¶47 Next we consider the district court‘s affirmance of the
Department‘s and Division‘s denial of Friends‘ request for agency
action. Friends asked the Division to ―redo‖ its analysis or
―undertake site-specific analysis‖ in light of the Division‘s
responsibilities to protect the public trust, to determine how the
leases should be changed, and to ―implement those changes.‖
Request for Agency Action at 3. The district court found no legal
basis for Friends‘ request for agency action. It concluded that ―the
filing of a Request for Agency Action does not confer on the
Petitioners[] the status of party or interven[o]r in the [record of
decision] proceedings.‖ Memorandum Decision and Ruling, at 7
(Sept. 10, 2010). On these bases the district court upheld the
Department‘s and Division‘s denial of Friends‘ request for agency
action.
  ¶48 We affirm. Under state law ―persons other than the agency
[may] initiate adjudicative proceedings‖ only ―[w]here the law
applicable to the agency [so] permits.‖ UTAH CODE § 63G-4-
201(3)(a). And ―[r]equests for [agency] action‖ are limited to
―applications for leases, permits, easements, sale of sovereign



 15  At the risk of being over- or under-inclusive, and recognizing
that the question is not presented to us on this appeal and is thus
for the Department in the first instance, the possible remedies may
include a new proceeding in which site-specific planning is
performed anew or the issuance of an amended record of
decision. But we offer these only as examples—illustrations of the
scope of our remand—and without any intent to direct the
outcome or the remedy to be adopted by the Department. Perhaps
the Department will identify a different remedy; our opinion
should not be deemed to foreclose such a course of action.



                                 19
     FRIENDS OF GREAT SALT LAKE v. UTAH DEP‘T OF NAT. RES.
                      Opinion of the Court

lands, exchange of sovereign lands, sale of forest products and
any other disposition of resources under the authority of the
agency or other matter where the law applicable to the agency
permits parties to initiate adjudicative proceedings.‖ UTAH
ADMIN. CODE r. 652-8-200(1).
  ¶49 Friends‘ agency action sought none of the above. It was
essentially a request for an adjudication challenging someone
else‘s adjudication. Friends‘ request for agency action, in other
words, was a collateral attack on the approval of the
Corporation‘s lease. And our law makes no provision for this sort
of agency action.
  ¶50 It is true, as Friends notes, that UAPA allows ―persons
other than the agency,‖ UTAH CODE § 63G-4-201(1)(b), to
commence an adjudicative proceeding ―[w]here the law
applicable to the agency permits persons other than the agency to
initiate adjudicative proceedings.‖ Id. § 63G-4-201(3)(a). But the
referenced ―law applicable to the agency‖ is not UAPA. It is the
law governing the agency—here, the Division of Forestry, Fire, and
State Lands. That law appears in Title 65A of the Code and in
related provisions of the administrative code and governing
caselaw. And nothing in that law authorizes the agency action
filed by Friends.
  ¶51 A contrary conclusion would view UAPA as authorizing
an end-run around the limitations on agency action appearing in
Title 63G, Chapter 4 of the Code and in implementing regulations.
Those provisions, as noted, prohibit intervention in informal
adjudications, id. § 63G-4-203(1)(g), and place careful limitations
on the sorts of agency actions that may be filed, UTAH ADMIN.
CODE r. 652-8-200(1). Friends‘ approach would eviscerate these
limitations. We see no basis for that approach in the terms of the
operative law.
3. Agency Declaratory Order
  ¶52 Friends also sought to block approval of the Corporation‘s
mining lease by filing a request for a declaratory order. The
requested order was one concluding that the Division had failed
to comply ―with its statutory and regulatory Public Trust and
planning obligations relative‖ to the lease under the Utah

                                20
                            2017 UT 15
                       Opinion of the Court

Constitution, the Division‘s statutory authority to manage
sovereign lands, and the Division‘s planning regulations.
Petitioner’s Memorandum in Support at 40 (Apr. 27, 2009). In
support of its request for such an order, Friends pointed to a
UAPA provision stating that ―[a]ny person may file a request . . .
that the agency issue a declaratory order determining the
applicability of a statute, rule, or order within the primary
jurisdiction of the agency to specified circumstances.‖ UTAH CODE
§ 63G-4-503(1).
  ¶53 The district court affirmed the Division‘s and the
Department‘s denial of the request for such an order. We likewise
affirm. UAPA limits a party‘s ability to seek and receive a
declaratory order in at least three ways. And any one of these
three is fatal to Friends‘ request.
  ¶54 First, the Division ―may issue a declaratory order that
would substantially prejudice the rights of a person who would
be a necessary party, only if that person consents in writing to the
determination of the matter by a declaratory proceeding.‖ Id. 63G-
4-503(3)(b) (emphasis added). As the district court found, the
Corporation‘s rights would be substantially prejudiced if Friends
prevailed—its lease has been granted, and it presumably has
relied on that decision. And Friends is also challenging some of
the Corporation‘s existing leases—leases it has held for two
decades or longer. The Corporation would be a necessary party to
an order that would potentially relinquish its rights. And since the
Corporation did not consent in writing to a declaratory
proceeding on the matter, Friends cannot request it. That alone
defeats Friends‘ petition.
  ¶55 Second, as the district court noted, Utah Administrative
Code Rule 652-7-500 requires that a petition for declaratory action
―be denied if . . . the specified facts, issue situation, or
circumstance is based on disputed facts.‖ UTAH ADMIN. CODE r.
652-7-500(1)(a). The district court found that Friends‘ petition
―challenged numerous facts, findings and conclusion of the
Division.‖ Memorandum Decision and Ruling, at 6 (Sept. 10, 2010).
That also prevents the agency from issuing a declaratory order.




                                21
     FRIENDS OF GREAT SALT LAKE v. UTAH DEP‘T OF NAT. RES.
                       Opinion of the Court

  ¶56 Finally, a petition for declaratory order must be denied
when ―the petition requests a ruling on an order other than an
executed contract.‖ UTAH ADMIN. CODE r. 652-7-500(1)(c). The
district court found that the Corporation‘s lease had not yet been
executed at the time when Friends filed its petition. That is a final
barrier to Friends‘ request for a declaratory order.
                   B. Amendments to Complaint
  ¶57 Friends filed a motion to add various constitutional and
statutory claims in an amended complaint. The district court
originally denied the motion as to some of the claims because they
had not been raised before the agency. Initially, the court allowed
other claims to be added. But it later determined that it lacked
subject matter jurisdiction over the remaining claims as well, and
thus dismissed them.
  ¶58 We affirm. None of the claims that Friends sought to add in
its motion for leave to amend were preserved in the underlying
administrative proceedings. And that bars Friends from raising
them here. See Nebeker v. Utah State Tax Comm’n, 2001 UT 74, ¶ 20,
34 P.3d 180 (holding that ―parties must raise constitutional claims
in the first instance before the agency‖); Taylor-West Weber Water
Improvement Dist. v. Olds, 2009 UT 86, ¶ 12, 224 P.3d 709 (―Only
those issues that were brought to the factfinder‘s attention at the
administrative level may be litigated in the de novo review in the
district court.‖ (emphasis added)).
  ¶59 Friends filed a statutory proceeding for judicial review
under UAPA, Utah Code section 63G-4-402(1)(a). In so doing it
invoked the district court‘s jurisdiction under Utah Code section
78A-5-102(7)(a). Friends‘ action was accordingly limited to review
of the administrative action. See UTAH CODE § 63G-4-402(1)(a)
(authorizing action ―to review by trial de novo all final agency
actions resulting from informal adjudicative proceedings‖); id.
§ 78A-5-102(7) (authorizing jurisdiction of district court ―to
review[] agency adjudicative proceedings as set forth in Title 63G,
Chapter 4, Administrative Procedures Act‖). And review implies
an analysis of the claims and defenses raised in the proceeding
under review. Friends‘ failure to preserve the claims in question is



                                 22
                             2017 UT 15
                        Opinion of the Court

accordingly preclusive of its attempt to assert them in an
amended complaint.
  ¶60 In so holding we need not and do not foreclose the
possibility of a future filing by Friends invoking the district court‘s
original jurisdiction under Utah Code section 78A-5-102.16 Our
point is only that this action is not such a proceeding. This is an
action for judicial review of final agency action, and in such a
proceeding Friends‘ additional, unpreserved claims are
foreclosed.
  ¶61 That conclusion also obviates the need for us to resolve the
question whether the Public Trust Clause17 of the Utah
Constitution is ―self-executing.‖ Friends asserts that it is. And it
contends that that conclusion sustains its right to assert its public
trust claim in this proceeding. We reject Friends‘ position without
rendering an opinion on the self-executing nature of the Public
Trust Clause.
  ¶62 To say that a constitutional provision is self-executing is to
conclude only that it is judicially enforceable in the absence of
statutory authority for a private claim. See Spackman v. Bd. of Educ.
of Box Elder Cty. Sch. Dist., 2000 UT 87, ¶ 8, 16 P.3d 533. But
judicial enforceability is only one piece of the puzzle. Friends
must also establish the district court‘s jurisdiction to hear its
claim. We affirm the denial of the motion for leave to add a public
trust claim on that jurisdictional basis. We do so because Friends
filed only a petition for review of an administrative proceeding
under Utah Code section 63G-4-402(1)(a) and failed to assert an


 16 Nor do we endorse such a future filing. The question whether
such a filing would be precluded—under the doctrine of res
judicata or otherwise—is not before us. So we simply flag the issue
without rendering an opinion on it.
 17   See UTAH CONST. art. XX, § 1 (―All . . . public lands of the State
. . . shall be held in trust for the people, to be disposed of as may
be provided by law, for the respective purposes for which they
have been or may be granted, donated, devised or otherwise
acquired.‖).



                                  23
     FRIENDS OF GREAT SALT LAKE v. UTAH DEP‘T OF NAT. RES.
                        Opinion of the Court

independent public trust claim in the underlying administrative
action, thus failing to preserve a right to litigate a public trust
claim in the district court action for judicial review. We
accordingly affirm without deciding whether the Public Trust
Clause is self-executing.
     C. Amendment to 2000 Comprehensive Management Plan
  ¶63 The Division‘s director denied Friends‘ petition for the
Division to amend the 2000 comprehensive management plan
based on a lack of ―unforeseen circumstances‖ as required by
Utah Administrative Code Rule XXX-XX-XXXX. Friends challenged
that decision in the district court. And the court dismissed the
challenge as moot, concluding that the 2000 plan had been
superseded and replaced by a new plan adopted in 2013.
  ¶64 We affirm. The district court‘s mootness determination is
not challenged in Friends‘ briefs—not in the opening brief and not
in the reply brief. The opening brief mentions the mootness
determination twice—once in the statement of the case and once
in articulating an applicable standard of review. But there is no
analysis of this issue in the argument section. And even after
appellees noted this deficiency in their brief, Friends still failed to
address it in the reply brief. That is fatal to Friends‘ position on
appeal.
  ¶65 Friends cannot carry its burden of persuasion when it has
failed to address an issue in its briefing. See State v. Roberts, 2015
UT 24, ¶ 18, 345 P.3d 1226 (noting that the court‘s ―adequate
briefing requirement is . . . a ‗natural extension of an appellant‘s
burden of persuasion‘‖ (citation omitted)). The district court‘s
decision stands in the absence of any attempt by Friends to
challenge it in the opening brief.
                        D. Extraordinary Relief
  ¶66 Friends seeks extraordinary relief as an alternative basis for
the remedies it seeks on appeal. Its argument is based on language
in our opinion in Friends I, Friends of Great Salt Lake v. Dep’t of Nat.
Res., 2010 UT 20, 230 P.3d 1014. There we rejected a petition for
extraordinary relief on the ground that Friends still had failed to
―exhaust[] all available avenues of appeal‖—specifically, in
further proceedings in the district court. Id. ¶ 23. Friends takes a

                                  24
                            2017 UT 15
                       Opinion of the Court

negative implication from our conclusion in Friends I. It asserts
that it should be entitled to extraordinary relief because it now has
―no other plain, speedy and adequate remedy‖ available to it.
UTAH R. CIV. P. 65B(a).
  ¶67 We disagree for two reasons. First, Friends still has access
to a traditional avenue of review given our decision to reverse and
remand (to a limited degree) on the petition for consistency
review. So to that extent, our conclusion in Friends I still stands.
Second, to the extent Friends is seeking extraordinary relief as an
end-run around barriers to traditional review of its claims, we
decline to exercise our discretion to provide such relief.
  ¶68 The exhaustion of ―available avenues‖ of judicial relief is
by no means the only prerequisite to the issuance of an
extraordinary writ. Extraordinary relief is discretionary.
Fundamentalist Church of Jesus Christ of Latter-Day Saints v.
Lindberg, 2010 UT 51, ¶ 24, 238 P.3d 1054. ―[A] petitioner seeking
rule 65B(d) extraordinary relief has no right to receive a remedy
that corrects a lower court‘s mishandling of a particular case.‖
Fundamentalist Church of Jesus Christ of Latter-Day Saints v. Horne,
2012 UT 66, ¶ 18, 289 P.3d 502 (citation omitted). Thus, we may
elect not to issue an extraordinary writ even if we disagree with a
lower court decision on its merits. Id. In deciding whether to issue
such a writ ―we may consider a variety of factors such as ‗the
egregiousness of the alleged error, the significance of the legal
issue presented by the petition, the severity of the consequences
occasioned by the alleged error, and additional factors.‘‖ Snow,
Christensen & Martineau v. Lindberg, 2013 UT 15, ¶ 22, 299 P.3d
1058 (quoting State v. Barrett, 2005 UT 88, ¶ 24, 127 P.3d 682).
Friends‘ principal gripe is that the district court failed to reach
claims and issues not presented in the administrative case below.
And, having now fulfilled the responsibility of exhausting its right
to litigate those issues in the district court, Friends invites us to
consider them for the first time through our discretionary power
to issue an extraordinary writ. This we decline to do. Friends had a
means of asserting each and every one of its claims in the ordinary
course of litigation in the district court. Some of those claims were
dismissed by the district court and affirmed in our decision on
this appeal. Others are not properly before us because they were


                                 25
     FRIENDS OF GREAT SALT LAKE v. UTAH DEP‘T OF NAT. RES.
                       Opinion of the Court

not preserved in the underlying administrative proceeding. But
Friends could have sought to preserve those claims in the first
instance. And it may not invoke our extraordinary relief
jurisdiction by means of its own missteps in litigation. See
Anderson v. Baker, 296 P.2d 283, 286 (Utah 1956) (―If there was once
an adequate remedy by an appeal and the party permits it to
lapse, he does so at his peril. Certainly to hold that extraordinary
writs will issue . . . because there is error, would largely be
destroying the rules requiring timely appeal.‖ (citation omitted)).
 ¶69 We deny Friends‘ request for extraordinary relief on these
grounds.




                                26